892 F.2d 79
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.The DOW CHEMICAL COMPANY, Petitioner,v.OCCUPATIONAL SAFETY & HEALTH ADMINISTRATION, U.S. DEPARTMENTOF LABOR, Respondent.
No. 89-3967.
United States Court of Appeals, Sixth Circuit.
Nov. 30, 1989.

Before MILBURN and RALPH B. GUY, Jr., Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
The petitioner, Dow Chemical Company, seeks review of a final rule of the respondent, Occupational Safety and Health Administration, entitled "Control of Hazardous Energy Sources (Lockout/Tagout)."   The petitioner and respondent now jointly move to transfer this proceeding to the United States Court of Appeals for the District of Columbia.


2
The rule in issue was promulgated on September 1, 1989.   On September 8, a petition for review was filed in the Court of Appeals for the District of Columbia by the International Union, United Automobile, Aerospace & Agricultural Implement Workers of America, UAW.   The petition for review in the instant case was filed on October 27.   Accordingly, pursuant to 28 U.S.C. § 2112(a) this proceeding must be transferred to the Court of Appeals for the District of Columbia.


3
It is therefore ORDERED that the joint motion to transfer is granted, and the Clerk shall transfer this matter to the United States Court of Appeals for the District of Columbia.